 

.§| SCAROLA ZUBATOV SCHAFEFZIN PLLC

Richard J.J. Scarola
rjjs@szslaw.com
(212) 757-0007 ext. 3201

   

April 30, 2021

Hon. Alison J. Nathan
United States District Judge
United States District Court

— Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Koestler v. Shkreli, No. 16-cv-7175 (AJN)
Dear Judge Nathan:

We are counsel to the petitioner and judgment creditor in this case, Dr. Thomas P.
Koestler. We write in response to the letter from non-party witness Kandis L. Kovalsky/Kang
Haggert & Fetbroyt LLC dated April 28, 2021 (ECF #64). That letter states that it is written
pursuant to Your Honor’s Individual Practices Rule 2.C — which provides for a discovery issue
letter-motion description of disputed issues and requesting an informal conference to address
them. Ms. Kovalsky seeks a motion to quash or in the alternative for a protective order with
respect to a non-party subpoena.

By way of background, that non-party subpoena follows up on judgment enforcement
discovery sought previously but not provided either by the judgment debtor, Mr. Shkreli (Ms.
Kovalsky’s and her firm’s former client in some 20 matters (per her letter)), or provided by Ms.
Kovalsky’s firm. In fact, substantially the same discovery at issue now on Ms. Kovalsky’s letter
is also at issue on a motion to compel compliance, including compliance by Mr. Shkreli, with
judgment enforcement information subpoenas in this case. (See ECF ##31-45) Those
information subpoenas were and to this day have been effectively ignored by the judgment
debtor and Mr. Kovalsky’s firm. (/d.) Ms. Kovalsky and her firm represented Mr. Shkreli in
opposing that motion to compel and that motion is sub judice. (Id.) A principal ground for
opposition to that motion to compel was that Mr. Shkreli’s incarceration for a felony conviction
was an obstacle to his compliance (notwithstanding the judgment debtor’s extensive and highly
visible and public business and financial activity since judgment was entered in this case in
February 2016 and since his conviction and incarceration in 2018). (/d.; and in particular, ECF
##33, 34 and 42)

Ms. Kovalsky and her firm have recently withdrawn as Mr. Shkreli’s counsel in this case,
though not until months after service of the subpoena at issue. They withdrew at around the time
petitioner moved for turnover and a receiver. The judgment owed to the petitioner remains

1700 BROADWAY 41ST FLOOR NEW YORK, NY 10019
TEL 212-757-0007 FAX 212-757-0469 WWW.SZSLAW.COM
Hon. Alison J. Nathan
April 30, 2021
Page 2
SCAROLA ZUBATOV SCHAFFZIN PLLC

unpaid and briefing was completed today on petitioner’s motion for turnover of certain assets
and appointment of a receiver to sell them (with concurrence from the U.S. Attorney for the
Eastern District of New York (Mr. Shkreli is incarcerated pursuant to a criminal conviction in the
Eastern District and owes more than $2 million to the government in connection with a
forfeiture order in his criminal case; the U.S. Attorney for the Eastern District holds certain
assets against that forfeiture order and has advised this Court that it has no objection to the relief
petitioner seeks in this Court for a receiver to sell what is apparently the most significant asset to
pay, first, the government, and then, this petitioner)). (See ECF ##46-63; 66-67)

We appreciate that that is a mouthful of background, but this is an unusual case and that
background, as well as the further background set forth at more length in petitioner’s two
pending motions, is essential to understanding why the unusual step of seeking discovery from
an attorney has even been considered. The scope of this letter does not allow for a deeper dive
into all of that further background, but as a letter predicate to an informal conference in
accordance with Your Honor’s Rule 2.C, we believe the following can be stated as clear in
opposition to a motion to quash or for a protective order.

First, there has been a pattern of gamesmanship in obstructing discovery and judgment
enforcement — we have been stonewalled not only by Mr. Shkreli, but also by the business
entities he apparently controls and by the numerous attorneys who have represented him in
various matters (in some instances, declining to reply at all).

We submit that judgement enforcement is not a game, but that a game has been played to
obstruct it at all turns.

Second, Ms. Kovalsky and her firm (and other counsel) surely have knowledge that is not
privileged under any conceivable theory (certainly none has been asserted to us) and is
discoverable — specifically and most obviously, that they have been paid and know the source
of their payments. That is a subject fair game for judgment enforcement discovery. More, Ms.
Kovalsky’s firm seems to have been at the center of the recent Shkreli enterprises, and possibly
many of those payments in addition to its own, stating that they have represented Mr. Shkreli in
20 matters, including eight litigations, since April 2018, a month after his conviction and
incarceration. Public records in some of that litigation apparently indicate that the Federal Trade
Commission (the “FTC”), one of Mr. Shkreli’s current litigation adversaries, has taken the
position that Ms. Kovalsky and her firm have had the role of Mr. Shkreli’s general business
advisor during his incarceration. More, Mr. Shkreli is in fact embroiled in many lawsuits and
has been represented by at least four other law firms we know of based upon public records.
Thus, the source of their payments alone is a basis for discovery from Mr. Shkreli’s counsel —
directly — of that non-privileged information.

But it needs to be stressed that this issue and the related discovery has a deeper and more
broad significance. As discussed at some length in the motion papers now before the Court, Mr.
Shkreli apparently continues to control a substantial pharmaceutical company even while
incarcerated. His ownership interest in that pharmaceutical company is actually also a so-called
“substitute asset” in connection with the forfeiture order in his criminal case (and is also the
Hon. Alison J. Nathan
April 30, 2021
Page 3
SCAROLA ZUBATOV SCHAFFZIN PLLC

subject of this petitioner’s turnover application (as noted, with concurrence from the
government)). Mr. Shkreli has no known or apparent assets that have not been turned over to the
U.S Attorney as such substitute assets. Mr. Shkreli has recently indicated, in papers submitted
on the pending motions in this Court, that he has been able to muster more than $5,000,000 of
payments against his forfeiture obligations. Significantly, Mr. Shkreli’s obligations under his
forfeiture order in his criminal case, for example, at ECF #540, § 11(e) in USA v. Shkreli, 1: 15-
cr-00637-KAM (E.D.N.Y.), require that any income, compensation or essentially any benefits
Mr. Shkreli might reap from any of the substitute assets be set aside and made available for his
forfeiture obligations. That circumstance leads to one of two conclusions pertinent to Mr.
Shkreli’s extensive use and self-evidently extensive payment of counsel: If he can be paying
many attorneys, extensively, then either (i) he is doing so in violation of his forfeiture order with
revenue from his currently forfeited assets or (ii) he has other, hidden, assets or resources that
have not been disclosed to the petitioner here or even to the government in his criminal case
(such assets would have been added to the array of substitute assets subject to his forfeiture order
and should also be made available to satisfy all of his judgment obligations if not).!

Third and finally, given the limited space and scope of this submission, we point out that
there are indeed many other areas — including matters on which Mr. Shkreli’s privilege, to the
extent he had one, may have been waived — and which would likewise be permissible subjects
for inquiry. Relatedly, it is axiomatic that not every communication with an attorney is
privileged or confidential. When an attorney is in the role of a business advisor as may well
have been the case for Ms. Kovalsky and her firm (and as the FTC may have indicated it believes
is the case), it is even more likely that documents and information possessed by an attorney are
not possessed in a privileged capacity. We therefore do not waive any position as to those or
other elements of discovery beyond the payment of attorneys issue discussed above. At the same
time, we fully recognize how nettlesome this area is or at least could be. At present, we are
hopeful not to have to venture into that area, hoping that the motions currently pending may
bring this judgment enforcement effort to resolution and render all of the rest moot.

At bottom, the petitioner/judgment creditor here has one interest — that his judgment be
satisfied, and with as little further effort and cost as possible. To date, however, the effort to
have satisfaction of his judgment has met with extraordinary obstacles. It is hoped that those
obstacles will now fall with the pending motions for relief, but given the history of this effort, no
avenues to recovery, or information that could lead there, could be waived. Petitioner and his
counsel hope to address these issues with the Court efficiently.

Respectfully submitted, — fe

s
—— a x

E ge i 7 2 j a me
ee a wage
Richard JJ: Scarola
ra ,

ao

 

io

| For the sake of completeness, we recognize the possibilities that Mr. Shkreli’s many attorneys
work for free or that they are paid by some benefactor. While we recognize the theoretical
possibilities, we believe that they are so unlikely that they should not distract from the discussion
and line of argument set forth above.
